Title: Carver Willis to James Madison, 15 January 1827
From: Willis, Carver
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Richmond
                                
                                15th. Jany 1827
                            
                        
                        I received a letter a few days since; from the widow of my old friend, and former neighbour Mr. William
                            Tapscott: who in conjunction with Mr. Benjn. Bell, purchased of you, 2000. acres of land in Davis County Kentucky, prior
                            to their removal from Jefferson Virginia, to that State, at three dollars p acre, $2000. paid in hand, and the balance in
                            two anual payments of $2000. each, for which they gave their joint bonds. On one of these bonds, Mr. Tapscott paid $1000.
                            the balance is still due you—I am earnestly injoined, by Mrs. Tapscott, to make known to you, the destressed situation,
                            in which herself, and her children are plased; and further, to present to you, her several propositions; either of which
                            if exsepted, she thinks, may release her from the impendent ruin, that awaits her and her children—In the first plase
                            then she proposes; that she may be released from the joint contract, upon paying up the remaining $1000. due, as her
                            deceased husbands one half of the purchase money. And to enable her to do so, asks as a special favour, that you would
                            take back so much of the land, as is now unpaid fore; or if this is thought unreasonable, that you would, through an Agent,
                            put it in her power to sell as much of the land, as will pay the balance due from her deced husband; and deed the
                            remainder to herself and her children—Mrs. Tapscott further states, that the Land was originally in two tracts, one in
                            your name, the other in that, of Ambrose Madison; that the land had been divided, by consent of parties, and that her
                            husband at his death, was in possession of the tract patentd. in your name; Mr Bell of course
                            in possession of the other—
                        I have thus Sir, put you in possession of Mrs. Tapscotts views, and wishes in this matter; with no other
                            motive I assure you, than that, of performing a duty, required of me, by the unhappy, and distressed Widow of an old,
                            esteemd and valued friend—Before I conclude, permit me to remark; That I know Mr. Tapscott left funds in Virginia, to
                            pay his part of the purchase which I think I informed you of by letter, some years ago—But from the difficulties he had
                            to encounter; in setling in a new country, on land heavily timbered; he was compelled, contrary to his first intention,
                            to draw on those funds for the immediate support and comfort of his family, consisting of a wife, a son, and four
                            daughters
                        This prevented your being paid, his half of the purchase money, as soon as collected—
                        I shall be happy to receive any communication, you may think proper to make, that I may immediately convey it to
                            Mrs. Tapscott—with sentiments of my sincere regard and respect I am yours & C & C.
                        
                            
                                Car Willis
                            
                        
                    N  B I shall remain here during the Session of the Legislature—